Citation Nr: 1022905	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-37 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the service-connected 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1949 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
June 2007 and June 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for service connection for a left knee disorder, to 
include as secondary to the service-connected right knee 
disorder, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC and is addressed in the 
REMAND section of this decision.  VA will notify the Veteran 
if further action is required.


FINDING OF FACT

The Veteran has full extension of the right knee and flexion 
to 95 degrees; while he has reported instability of the knee, 
there is no objective evidence of even slight instability of 
the knee.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-
5262 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased rating for a right knee disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

For a knee disability to be rated higher than 20 percent, 
consideration must be given to 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent 
subluxation or lateral instability), Diagnostic Code 5260 
(flexion), Diagnostic Code 5261 (extension), and Diagnostic 
Code 5262 (impairment of the tibia and fibula).  Moreover, 
several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  Separate 
evaluations may be assigned in cases of both instability and 
arthritis.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).  Moreover, separate 
evaluations may be assigned if a Veteran has both sufficient 
limitation of flexion (60 degrees) for a zero percent 
evaluation under Diagnostic Code 5260 and sufficient 
limitation of extension (5 degrees) for a zero percent 
evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).  

In the present case, the Board first notes that the Veteran 
has not been shown at any point during this appeal to have 
either ankylosis or impairment of the tibia and fibula, thus 
rendering Diagnostic Codes 5256 and 5262 inapplicable.  His 
May 2007 and February 2010 examinations also showed full 
extension and flexion limited to no less than 95 degrees.  
The May 2007 VA examination revealed pain with passive motion 
and at full extension, as well as and weakness and slight 
fatigue after "the eighth and ninth repetition."  The 
February 2010 examination, however, was negative for pain, 
weakness, fatigue, or lack of endurance.  Overall, the 
Veteran has shown some of the symptoms listed in 38 C.F.R. 
§§ 4.40 and 4.45, to varying degrees, but the combination of 
such symptoms along with the full extension and minimally 
limited flexion is not sufficient to warrant an evaluation in 
excess of 20 percent under Diagnostic Codes 5260 and 5261.  
Moreover, the degree of motion shown upon examination (i.e., 
no less than zero to 95 degrees) precludes separate 
evaluations under VAOPGCPREC 9-2004 for limitation of flexion 
and extension.

The final analysis for the Board under the cited schedular 
criteria concerns Diagnostic Code 5257 and VAOPGCPREC 23-97.  
In this regard, the Board is aware that, at his May 2007 VA 
examination, the Veteran reported having virtually no 
stability of the right knee without his knee brace, which he 
wore "pretty much all the time."  The examination, however, 
revealed negative results of drawer sign, Lachman, and 
McMurray testing.  Moreover, the February 2010 VA examination 
report contains a notation that the knee appeared to be 
stable and not functionally impaired.  While the Board does 
not exclude the possibility that the Veteran has observed 
instances of instability in his right knee, the objective 
examination results indicate no evidence of such instability, 
and the Board therefore finds insufficient evidence to 
support a showing of slight instability.  Accordingly, there 
is no basis for separate compensable evaluations for 
instability and arthritis, notwithstanding the fact that the 
Veteran's May 2007 x-rays revealed degenerative changes of 
the right knee.

As to further considerations arising from this case, the 
Board notes that the objective findings have been consistent 
throughout the pendency of this appeal, with no basis for an 
evaluation in excess of 20 percent at any point in time.  See 
Hart v. Mansfield, supra.  The Veteran has not specifically 
asserted that his right knee disorder, in and of itself, 
precludes employment, and the case accordingly does not raise 
a claim for a total disability rating due to individual 
unemployability resulting from service-connected disability 
(TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated any periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Overall, the evidence does not support the Veteran's claim 
for an evaluation in excess of 20 percent for a right knee 
disorder, and this claim must be denied.  38 C.F.R. §§ 4.3, 
4.7.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in April 2007, prior 
to the date of the issuance of the appealed rating decision.  
In this letter, the Veteran was also notified of VA's 
practices in assigning disability evaluations and effective 
dates for those evaluations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained, or 
made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Additionally, the 
Veteran was afforded two VA examinations that were fully 
adequate for the purpose of ascertaining the symptoms and 
severity of his right knee disorder.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An increased evaluation for a right knee disorder, currently 
evaluated as 20 percent disabling, is denied.


REMAND

In June 2008, the RO denied service connection for a left 
knee disorder, to include as secondary to the service-
connected right knee disorder.  In the November 2008 
Substantive Appeal addressing the right knee claim, the 
Veteran also indicated that the determinations as to both 
knees were on appeal.  It is the view of the Board that this 
submission meets the criteria for a timely Notice of 
Disagreement as to the left knee claim, as defined under 
38 C.F.R. § 20.201 (2009).  As such, it is incumbent upon the 
RO to issue a Statement of the Case addressing this 
particular issue.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); 38 C.F.R. § 19.26 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The Veteran and his representative must 
be furnished with a Statement of the Case 
addressing the claim for service 
connection for a left knee disorder, to 
include as secondary to the service-
connected right knee disorder.  This 
issuance must include all regulations 
pertinent to the case at hand, as well as 
an explanation of the Veteran's rights 
and responsibilities in perfecting an 
appeal on this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


